Citation Nr: 1740525	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar strain with intervertebral disc syndrome rated 20 percent prior to May 21, 2014 and 40 percent disabling thereafter.

2.  Entitlement to an increased rating for intervertebral disc syndrome of the cervical spine (previously evaluated as cervical spine strain) rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1997 to November 2001 and February 2002 to July 2003 as a U.S. Marine Corps rifleman, including service in Southwest Asia.  The Veteran additionally served from June 2005 to December 2005 and again from June 2007 to June 2008 as a U.S. Army infantryman, with additional service in Southwest Asia.  The Veteran had additional service in the U.S. Army National Guard through June 2014.  The Veteran was awarded the Combat Infantryman's Badge and Combat Action Ribbon

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.
 
The Veteran previously requested a hearing before the Board in a VA form 9, received in September 2012.  The Veteran subsequently withdrew this request in December 2013.  

The Veteran has previously requested that all his pending claims be withdrawn.  However, neither the Veteran nor his representative have, as of the date of this decision, submitted the withdrawal request in writing, the form proscribed for withdrawal (outside of a Board hearing) by the relevant regulation.  See 38 C.F.R. § 20.204 (requiring withdrawal must be in writing unless the withdrawal was recorded at a Board hearing).

The Veteran is separately service-connected and rated for radiculopathy of the right and left lower and upper extremities, these ratings are not currently on appeal, and these disabilities and the relevant neurological testing will not discussed in detail below, excepting as necessary in reference to Note 1 of the General Rating Formula for Diseases and Injuries of the Spine or is relevant to the current disabilities on appeal.



FINDINGS OF FACT

1.  The Veteran's thoracolumbar strain with intervertebral disc syndrome has been manifested by functional loss of forward flexion of greater than 30 degrees, but not greater than 60 degrees for the period before May 2014 and functional loss nearly approximating forward flexion of the thoracolumbar spine of 30 degrees or less, but without ankylosis for the period after May 2014.  

2.  The Veteran's intervertebral disc syndrome of the cervical spine has been manifested by a combined range of motion of the cervical spine less than 170 degrees, but not with forward flexion of 15 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a rating for thoracolumbar strain with intervertebral disc syndrome in excess of 20 percent disabling prior to May 2014 and 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2016).

2.  The criteria for a rating for the intervertebral disc syndrome of the cervical spine in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

The Veteran and his representative have not raised any argument with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran has been assigned staged ratings for the thoracolumbar strain disability.  As explained below, there has been a change in the status of the Veteran's disabilities and a staged rating is warranted for the thoracolumbar strain.  For the cervical spine, which is rated at 20 percent for the whole period on appeal, a single rating is appropriate, as described below. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2016).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

Rating Criteria for the Spine

The Veteran sustained injuries to the cervical and lumbar spine in a training accident in a simulation of a military vehicle roll over.  He contends that his thoracolumbar strain and IVDS of the cervical spine are more severe than are contemplated by the current ratings. 

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.

The General Rating Formula applicable to the thoracolumbar spine, under 38 C.F.R. § 4.71(a), states a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.

The General Rating Formula applicable to the cervical spine provides for a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  

Note 1 specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral Disc Syndrome (IVDS) is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the General Rating Formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, [or] endurance."  Id. (quoting 38 C.F.R. § 4.40). 

Thoracolumbar Strain Rating Prior to May 2014

The RO granted the Veteran's claim for service connection for thoracolumbar strain in April 2009 and notified the Veteran of that grant the same month.  The Veteran did not file a notice of disagreement for the RO's initial award and that decision became final in April 2010.  The Veteran submitted a claim for an increased rating in May 2011.

A May 2011 VA primary care note reported that the Veteran noted his neck and lower back pain were getting worse with no recent injury.  The treating physician's assistant reported that "CT cervical spine 1/2010 w/ moderate degen[erative] changes c5/6.  X-rays in 2008 nl for c/t spine, mild retrolithesis l5/s1.  Has taken some Rx pain meds and muscle relaxers in the past w/ some relief - takes very rarely.  Pt does not really like to take meds.  Takes otc Aleve and apap daily."  

The Veteran underwent a VA examination in June 2011.  The Veteran complained of constant throbbing pain in both the neck and back since an accident during service.  At the time of the examination, the Veteran's low back constantly throbbed with pain located in the lumbar musculature.  He had flare-ups of increased pain in his back, 3 to 4 times a month that last for 2 hours, aggravated by lifting and bending.  He alleviated the pain with a Transcutaneous Electrical Nerve Stimulation (TENS) unit, rest, and analgesic cream.  The Veteran did not have incapacitating episodes of back pain during the past 12 months requiring physician-prescribed bed rest.  He was steady on his feet and had no history of falls or other treatments.  His only activity of daily life limited by his back was weightlifting, which he no longer did.

The examiner's physical inspection of the thoracolumbar spine did not reveal any atrophy, posture abnormalities, fixed deformities, or abnormalities of the thoracolumbar spine musculature.  The Veteran did have painful motion and tenderness in the lumbar musculature, but with no spasm, weakness, or guarding.  Range of motion testing showed the following:  flexion to 80 degrees with pain at the end range.  Extension 25 degrees with pain at the end range.  Right and left lateral flexion 30 degrees each with pain at the end range in both directions.  Right and left rotation 30 degrees each with pain at the end range both directions.  The combined range of motion was 225 degrees.  His straight leg raise was negative bilaterally.  Bilateral lower extremity strength was normal at 5/5 with normal muscle tone and bulk.  Sensation and reflexes were normal. Lumbar spine X-rays (performed in March 2008) showed mild grade 1 retrolisthesis of the L5-S.  X-ray of the thoracic spine (also performed in March 2008) showed normal thoracic spine series.  The examiner diagnosed thoracolumbar strain.

In a June 2011 VA examination, the examiner described the Veteran's symptoms of wrenching pain radiation to bilateral legs with numbness with symptoms increasing over last year.  The Veteran had stiffness after sitting for extended periods.  The examiner stated the Veteran had flare-ups which affected the function of the thoracolumbar spine.

Range of motion testing was the following:  45 degrees flexion with pain starting at 30 degrees, 5 degrees extension with pain starting at 5 degrees, 15 degrees of right lateral flexion with pain at 10 degrees, 10 degrees of left lateral flexion with pain beginning at 5 degrees, 15 degrees of right lateral rotation with pain beginning at 10 degrees, and 20 degrees of left lateral rotation with pain beginning at 10 degrees.  the combined range of motion was 100 degrees.  The Veteran was able to repeat the testing with the same ranges of motion with three repetitions.  The Veteran had no additional functional limitation for any reason.  There was localized tenderness without spasm or guarding and no abnormal gait.  Muscle strength testing was 5/5 for all flexion and extension tested with normal reflex and sensory examinations and negative straight leg testing.

An April 2012 PM&R outpatient consultation reported chronic low back pain.  An MRI was taken (reviewed in the July 2012 Back VA examination below).  Palpation was listed as "ttp in the midline at T-L junction, mild ttp throughout the remainder of the L-spine."  Range of motion was "significantly limited L-spine in all planes due to pain." Diagnosis was "Chronic low back pain with abnormal sensation involving the entirety of both legs.  L-spine MRI shows some mild degenerative changes with some left L4-5 neuroforaminal stenosis, but no significant central stenosis or other findings that would explain the patient's diffuse symptoms."

A July 2012 Back VA (thoracolumbar spine) conditions disability benefits questionnaire (DBQ) gave range of motion as the following:  45 degrees forward flexion with pain starting at 30 degrees, extension ending at 5 degrees with pain starting at degrees at 5 degrees, right lateral flexion to 15 degrees with pain starting at 10 degrees, lateral flexion at 10 degrees with pain starting at 5 degrees, right lateral rotation to 15 degrees with pain starting at 10 degrees, and left lateral rotation to 20 degrees with pain starting at 10 degrees.  The combined range of motion was 110 degrees.  The examiner reported the same ranges of motion with three repetitions.  The Veteran had no additional functional limitation for any reason.  The Veteran had some localized tenderness or muscle spasms with no abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 for all flexion and extension with normal reflexes and sensory examination.  Straight leg tests were negative.  Veteran did not use an assistance device.  

An X-ray of the Veteran's back, taken in April 2012, showed lumbar spine without contrast.  Findings were normal for the purpose of name vertebral levels, normal alignment of the lumbosacral spine.  The distal spinal cord was of normal signal and terminates at LI.  There was mild irregularity with the osseous disc herniation and the superior endplate of the T12 vertebral body.  The marrow signal in the lumbar and sacral vertebra was within normal limits for the Veteran's age with no marrow replacing process demonstrated.  L1/L2, L2/L3, and L3/L4, had preservation of disc space height and signal with no disc contour abnormality and with spinal canal and neural foramina being patent.  L4/L5 had preservation of disc height and disc signal, but with asymmetric disc bulge to the left contributing to mild left exit foraminal narrowing.  Disc material abuts the exiting left L4 nerve root in the extra foraminal zone.  Spinal canal was patient.  L5/Sl had mild bilateral facet degenerative anthropopathy with increased to T2 intra-articular signal indicate of joint effusion with spinal canal and exit foramina patent.  Impression was mild generative changes at L4/L5 with asymmetric disc bulge and minimally left prominent foraminal component that causes mild left foraminal narrowing and abutment of exiting left L4 nerve root by disc material in the extraforaminal zone.  There was also mild right L4/L5 exit foraminal narrowing.

A November 2012 VA Back (thoracolumbar spine) condition BDQ noted a diagnosis of thoracolumbar strain.  Flare-ups every day, with pain, weakness, and stiffness from three to five hours causing problems with sitting and concentrating.  The Veteran had the following ranges of motion:  45 degrees forward flexion with pain starting at 45 degrees, extension ending at 20 degrees with pain starting at 20 degrees, right lateral flexion to 25 degrees with pain starting at 25 degrees, lateral flexion at 25 degrees with pain starting at 25 degrees, right lateral rotation to 20 degrees with pain starting at 20 degrees, and left lateral rotation to 20 degrees with pain starting at 20 degrees.  The combined range of motion was 155 degrees. Veteran could not do repetitive testing because of pain.  Veteran had functional or impairment with less movement than normal and pain on movement.  Veteran had localized tenderness or pain to palpation described as "pain along the entire paravertebral bilateral from lumbar to thoracic" causing abnormal gait.  Muscle strength testing showed "all normal."  Reflex and sensory examination were also normal, except for lower leg/ankle and foot/toes, which were decreased.  Straight leg raising test was negative.  

Veteran had IVDS of the thoracolumbar spine, with incapacitating episodes requiring doctor prescribed bed rest and treatment at least one week but less than 2 weeks in the pasted 12 months.  Veteran used a brace occasionally and an occasional knee braces (the examiner listed both separately).  Imaging studies did not show arthritis or vertebral body loss.  Functional impact included lifting no more than 35 pounds, walking 50 feet (at one time) or half a mile (in an 8 hour day), and an inability to sit for more than one or stand for more than 20 minutes at one time.  The examiner additionally noted functional impact as "[t]he lumbar back pain causes problems with, lifting, carrying, pull, push, bending and twisting, squat, kneel, stand, sit, climbing, driving , walking, reaching overhead, [and] must change position every 10 minutes or as needed."  The "Remarks" section noted "The back pain has resulted in the veteran not being able to perform daily living activities, such as cleaning, getting dressed including his shoes, and lawn care.  [The] Veteran cannot pick up his children without pain.  This diagnosis is unchanged from the original service connected diagnosis."  An attached X-ray of the lumbar spine found "normal lumbar spine."

The Veteran appears to have had some type of fall in November 2012.  See, e.g., February 2013 MH medication management note ("New medical problems include: Neck and spine treatment from fall in Nov. 2012.")  A November 2012 Emergency Department Care Note for neck pain reported an injury related to taking an X-ray.  The Veteran had "a stiff neck.  He is unable to turn it towards the left and during the x-ray procedure there was an exacerbation of his neck pain because of an attempt to turn to accommodate the proper x-ray film."  The VA physician's assistant reported that the Veteran "keeps his head pretty much stiff, does not forward bend, does not extend, does not turn right or left, does not lateral bend either side.  He consistently holds his left arm stiffly though with distraction DTRs obtained are symmetric at the elbows, triceps, over the brachialis."  Range of motion of the neck was restricted.  Had palpation very gently down C-spine and palpating over C7 seems to send pain down the arm.  The VA physician assistant stated "[t]here is nothing moving laterally or sideways or twisting or any rotation of the neck that causes this discomfort.  With palpation over the neck, he does have muscle spasm on the left side that is consistently tender with pressure from the occiput down to just the top of the trapezium."  Assessment was "[n]eck spasm, torticollis with symptoms of arm numbness when he is driving and weakness, likely needs more investigation."

A January 2014 physical therapy note reported a physical examination of the Veteran.  The Veteran was reported as deconditioned.  With standing, the Veteran had decreased lumbar lordosis with posterior tilted pelvis.  Lumbar range of motion were flexion "50%" (45 degrees), extension 90 percent, side bend right and left 90 percent, and rotation 50 percent bilaterally (15 degrees).  With repeated movement flexion increased lower back pain and lower left extremity symptoms and extension increased in lower back pain and left lower extremity symptoms.  Veteran was "extremely guarded and apprehensive with palpation throughout his lumbar spine, paraspinals and hip musculature PA mobility: pt DNT due to pain."  

Assessment was Veteran "presents to the clinic with signs and symptoms consistent with mechanical low back pain.  He was extremely kinesiophobic and only tolerated limited physical therapy evaluation and treatment today.  Fear of aggravation is a major hindrance to his movement as he only tolerates very slow and limited motion.
Prognosis with physical therapy intervention is very guarded due to his kinesiophobia."

Service personnel records that showed that the Veteran was able to continue service in the National Guard through June 2014.  In January 2014, the Veteran was assigned a permanent profile in part for back and neck pain. He was restricted from carrying and firing an individual weapon yet he could move 40 pounds of equipment, wear all combat equipment for 12 hours, ride in a military vehicle for 12 hours, and evade direct and indirect fire.  The Veteran underwent a Physical Evaluation Board review in May 2014.  A 451 page report is of record and includes many VA examination and treatment reports.  The Veteran was found unacceptable for further service because of PTSD.  His lumbar and cervical spine disabilities were found to be acceptable for further service with a permanent profile as noted above.  

The Veteran is appropriately rated at 20 percent disabling for the period prior to May 2014.  A rating of 20 percent would be appropriate if the Veteran had either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's most limited range of motion for forward flexion was 45 degrees in the examinations dated July and November 2012 and in the January 2014 physical therapy note, within the range of motion contemplated by a 20 percent rating.  The Veteran has not shown forward flexion of the thoracolumbar spine of 30 degrees or less, required for the next highest rating for the thoracolumbar spine.

The Board has considered whether additional functional impairment due to factors such as pain, weakness, and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, at 206-07.  There is evidence of reduced function, pain on movement, and weakened movement shown in VA examinations and VA treatment documents described above.  However, there is no evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion which would warrant a rating in excess of 20 percent.  To the extent the Veteran's pain, weakness, or fatigability show additional limitation of motion, the Veteran's additional decrease in range of motion are contemplated by the current 20 percent rating for this time period.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  Any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine of 30 degrees or less and, therefore, forward flexion of the thoracolumbar spine of 30 degrees or less has not been shown.  That he could continue to perform duties as an infantryman in the National Guard during this period of time weighs against the overall severity of the lumbar spine disability.  Therefore, a higher disability percent rating is not appropriate for the Veteran's disability for this time period.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243, Intervertebral Disc Syndrome.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  A November 2012 VA examination noted that the Veteran had physician prescribed in the past 12 months of at least 1 week, but less than 2 weeks.  This would substantiate a rating of 10 percent under Diagnostic Code 5243, Intervertebral Disc Syndrome, a lower rating then presently given under the general formula.  Other examinations and VA medical records do not record or demonstrate that the Veteran had incapacitating episodes requiring physician-prescribed bed rest and treatment for his cervical spine.  Therefore, use of the General Rating Formula for Diseases and Injuries of the Spine is more beneficial to the Veteran and is the appropriate to use for rating the thoracolumbar spine.

Thoracolumbar Strain Rating: Time Period from May 2014

The Veteran is currently rated at 40 percent for thoracolumbar strain after May 2014.

A May 2014 VA back (thoracolumbar spine) condition DBQ noted that the Veteran had lumbosacral strain.  The Veteran reported constant chronic lumbar back pain which is described as a throbbing pain with sharper "crushing" type of sensations with movement.  Veteran had daily stiffness and decreased range of motion and reported having fallen over thirty times in the last year due to his back.  The Veteran stated that he falls when reaching for objects, loses balance, and is unable to get back up.  The Veteran reported that he used a back brace four times a week and uses TENS, but was not in physical therapy for back pain.  The Veteran took tramadol and gabapentin for pain.  The Veteran had no bowel or bladder problems due to the back.

The Veteran reported difficulty with activities of daily life and occupation, such as loading the dishwasher or carrying groceries, although he worked full time and could perform activities of daily life independently.  The Veteran reported could he not walk more than half a mile, sit for more than 1-2 hours, or stand for more than 20 minutes.  Veteran reported flare-ups 1-2 times a week with pain, stiffness, and loss of range of motion, alleviated with rest, icy hot, and lying prone or on his side. 

Veteran had the following ranges of motion:  20 degrees flexion with no objective signs of pain, 5 degrees extension with no objective signs of pain, 15 degrees of right lateral flexion with no objective signs of pain, and 10 degrees of left lateral flexion within no objective signs of any pain.  The examiner reported that Veteran would not attempt to do the rotational movements and listed all rotational ranges of motion as 0 degrees.  The combined range of motion was 50 degrees.  Ranges of motion after three repetitions were the same as the above.  The Veteran had some functional loss or functional impairment, listed as less movement than normal.  The Veteran had muscle spasm of the thoracolumbar spine resulting and guarding resulting in abnormal gait.  Veteran had normal muscle strength testing and normal reflex and sensory examinations and no muscle atrophy.  Straight leg testing was negative.  Veteran did not have ankylosis.  

The examiner stated that imaging studies did not show arthritis.  The Veteran did not have thoracic vertebral fracture with loss of 50 percent or more of height.  Examiner reviewed a March 2014 MRI of the lumbar spine and noted the following findings of "normal lumbar curvature and alignment.  MRI showed that the vertebral body heights were well-maintained without a suspicious geographic marrow lesion.  There is continued mild loss of normal disc signal at L3-L4 as well as loss of normal signal and height at L5-S1.  The conus terminate normally.  The nerve roots of the cauda equina appear normal.  The retroperitoneal and paraspinal soft tissues are unremarkable."  Impression was "no significant change to L4-L5 left foraminal asymmetric disc bulge resulting in mild left neural foraminal compromise and abutting L5-S1 degenerative disc disease without spinal canal or neuroforaminal compromise."

A May 2016 VA back (thoracolumbar spine) condition DBQ noted the Veteran had a diagnosis of degenerative arthritis of the spine and segmental instability.  The Veteran reported a history of pain, constipation, and long standing pain.  The Veteran was unable to left more than 30-40 pounds.  The Veteran had flare-ups when turning the wrong way, bending, or when getting out his car.  Veteran also described feelings of "punched in my back."  Veteran avoided stairs.  Took Aleve and ibuprofen for pain.  Veteran limited walking to 25 to 50 feet due to flare-ups and had to stretch back in long car trips.  Veteran reportedly lost 4 to 5 days of work in the last 12 months due to back.  The examiner reviewed a lumbar MRI from March 2014, but did not note any significant change in the L4-L5 foraminal compromise and abutting the existing left L4 nerve root.  Unchanged L5-S1 degenerative disc disease without spinal canal or neuroforaminal compromise. 

The Veteran had abnormal range of motion with the following ranges: forward flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 0 degrees, right lateral rotation to 20 degrees, left lateral rotation to 20 degrees.  The combined range of motion was 85 degrees.  There was no evidence of forward pain with weight bearing.  There tenderness in the left paraspinal musculature from L1-S1 with increased tissue tension consistent with spasm.  The Veteran did not have additional loss of function after three repetitions.  

The examiner was unable to provide an opinion regarding functionality over flare-up or functionality with repetitive use over a period of time.  The Veteran had no resulting abnormal gait or abnormal spinal contour due to localized tenderness, muscle spasm, or guarding.  The Veteran's muscle strength was normal in all areas, except for knee extension on the left (4/5 - "active movement against some resistance") with no muscle atrophy.  Reflex and sensory examinations were normal, except for upper anterior thigh (L2) which was decreased.  Straight leg test were positive.  The Veteran had no ankylosis of the spine.  The Veteran reported use of a brace occasionally as an assistive device and a back brace for shopping or excursions to the park.  Imaging studies showed arthritis.  Veteran did not have thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner found that his thoracolumbar spine condition would cause him unable to work in a job that requires lifting 30 pounds or more or reaching overhead.

Here, the Veteran already received the highest rating assignable (40 percent) for limitation of motion of the thoracolumbar spine.  In order for a higher rating to be warranted, the evidence of record must show either unfavorable ankylosis of the entire thoracolumbar spine (for a rating of 50 percent disabling) or unfavorable ankylosis of the entire spine (for a rating of 100 percent disabling).  As discussed below, at no point during the pendency of this claim does the evidence of record demonstrate ankylosis.  Additionally, while the Veteran did not receive the highest rating assignable prior to May 2014, a new examination to show the current severity of the Veteran's thoracolumbar spine disability would not remedy the lack of testing performed in prior VA examinations and would not provide retrospective evidence of the Veteran's thoracolumbar spine during that time period.  For this a reason, additional evidence demonstrating further loss of motion would not further the Veteran's claim and would cause unnecessary delay.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand is "not appropriate" when the Veteran current disability rating is the highest that could be received for limitation of motion under the diagnostic code at issue); Sabonis v. Brown, 6 Vet. App 426, 430 (1994) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  The Board finds that a remand for purposes of new examination regarding the Veteran's current range of motion would not assist the Veteran, would serve no useful purpose, and would merely delay a resolution.  

The Board has considered whether a disability rating in excess of 40 percent for the thoracolumbar strain is warranted.  The Board finds that the criteria for a disability rating of 50 percent or higher have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence of record reflects no ankylosis of the thoracolumbar spine and a disability rating of greater than 40 percent is not warranted on this basis.  See May 2014 VA Back Conditions DBQ (noting no ankylosis); May 2016 Back Conditions DBQ (same).  The Veteran has no treatment record or examination noting unfavorable ankylosis of the thoracolumbar spine.  

Additionally, there is no competent medical evidence indicating that the Veteran's symptoms were so severe as to be the functional equivalent of ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula Note (5) (defining unfavorable ankylosis as a condition in which the entire thoracolumbar spine or entire spine is fixed in flexion/extension and results in enumerated symptom(s)).  Instead, the record reflects that the Veteran maintained the ability to move his thoracolumbar spine.

With consideration of provisions of Note 1 of the General Rating Formula, the Veteran was granted service connection for radiculopathy.  Specifically, the Veteran has been granted service connection for right and left upper and lower extremity, currently rated at 20 percent (left lower extremity), 20 percent (right lower extremity), 30 percent (left upper extremity) and 40 percent (right upper extremity).  The Veteran is also separately rated for constipation, secondary to PTSD, also not currently on appeal.  As the Veteran is separately evaluated for his neurological deficits and these are not on appeal, Note 1 is not applicable here. 

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on objectively demonstrated reduced motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  The Veteran is at the maximum evaluation for limited motion for this time period.  Therefore, the evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of 40 percent for the period after May 2014. To the extent that the VA examinations cited above do not comply with all the applicable requirements of 38 C.F.R. § 4.59, an additional compliant examination would serve no purpose as the next higher rating requires ankylosis.  

The Veteran has not reported any incapacitating episodes due to IVDS of the thoracolumbar spine during this period of the appeal that warrant a disability rating and therefore, the Veteran is properly rated under the General Rating Formula for Diseases and Injuries of the Spine, as opposed to the Formula for Rating IVDS Based on Incapacitating Episodes.  The rating formula applied results in the highest evaluation under § 4.25.

Based on this evidence, the Board finds that the thoracolumbar strain with IVDS is not shown to be 30 degrees or less prior to May 21, 2014, nor is not manifested by ankylosis after May 21, 2014.



Cervical Spine Rating  

The RO granted the Veteran's claim for service connection for cervical spine strain in April 2009 and assigned a 30 percent rating, effective June 11, 2008.  The Veteran did not file a notice of disagreement and that decision became final in April 2010.  The Veteran submitted a claim for an increased rating in May 2011.

The Veteran underwent a VA examination in June 2011.  The Veteran complained of constant throbbing pain in both the neck and back since an accident during training in 2007.  The Veteran stated he had flare-ups in the neck twice a week, lasting up to an hour, aggravated by lifting and turning his head, and alleviated by lying down and resting, but did not have any treatment at the time for his neck.  He reported he had decreased ranges of motion during flare-ups, but no incapacitating episodes during the previous 12 months requiring bed rest as prescribed by a physician. 

The examiner's inspection of the cervical spine did not reveal any atrophy, posture abnormalities, fixed deformities, or abnormalities of the cervical spine musculature.  Veteran did have painful motion and tenderness in the left trapezius musculature, but with no observable spasm, weakness, or guarding.  Ranges of motion testing were as follows:  flexion 40 degrees with pain at the end range.  Extension 40 degrees with pain at the end range.  Right and left lateral flexion 35 degrees each with pain at the end range going right.  No pain going left.  Right and left rotation 70 degrees each with pain at the end range going right and no pain rotating to the left.  The combined range of motion was 290 degrees.  Bilateral upper extremity strength is normal at 5/5 with normal muscle tone and bulk.  Sensation and reflexes were normal.

A CT of the cervical spine was (performed January 2010), and showed no evidence of acute fracture or subluxation.  Moderate degenerative disease at C5-C6 with uncovertebral osteophytes resulting in mild exit neural foraminal stenosis was present bilaterally.  The examiner diagnosed cervical spine strain.

In November 2011, the RO reduced the rating from 30 to 10 percent, effective June 30, 2011.  This resulted in a reduction of total compensation from 90 to 80 percent.  The RO did not comply with the notice requirements of 38 C.F.R. § 3.105 (e) (2011).   However, in January 2012, the Veteran sought reconsideration, and the RO continued development of the evidence.  

A February 2012 VA physical therapy note reported that the Veteran was:

Limited 60% with forward cervical flexion, 80% with left cervical rotation.  He reports a firm end-feel limiting the motion.  However, the AROM was rechecked multiple times throughout the encounter.  The rest of the AROM is WNL throughout, but then changed upon re-evaluation throughout the encounter.  Even following interventions where the AROM should have improved at least a little, it actually frequently decreased.  In other words, limitations appear to be highly variable.  Sensation: Light touch is present and equal bilaterally in the upper extremities without paresthesia currently.  He voices a concern about periodic dysesthesias in the upper extremities, but none of what is described is consistent with dermatomal distributions associated with the neck.  Palpation: No focal myofascial guarding is appreciated currently.

The physical therapist assessed that the cervical facet dysfunction:

[I]s something that is very responsive to manipulation, jt mobilization and joint specific interventions that should show dramatic improvement with the interventions provided.  The fact that this patient did not demonstrate improvement, even showed variable response including worsening movement with intervention, that he has been through extensive PT without improvement, and seemed focused on the disability he is not receiving through the VA, it is very likely that the patient's complaints are non-organic in origin.

A July 2012 VA examination described the Veteran's history of occasional numbness in the hands and 3rd to 5th digits and numbness in left arm.  The Veteran had flare-ups that affect function of cervical spine.  Range of motion of testing was as following:  forward flexion was 35 degrees with pain starting at end of range of motion; extension at 30 degrees with pain starting at the end of range of motion; right lateral flexion at 30 degrees with pain at end of the range of motion; left lateral flexion of 25 degrees with pain starting at end of range of motion; right lateral rotation 40 degrees with pain starting at end of range of motion; and left lateral rotation 35 degrees with pain at 45 degrees.  (The last reading is assumedly a notation error, with 35 degrees being intended).  The combined range of motion was 195 degrees.  The Veteran had no additional limitation in ROM of cervical spine on repetitive testing nor any functional loss of cervical spine.  The Veteran had intervertebral disc syndrome, but with no incapacitating episodes in the last 12 months due to IVDS.  Veteran did not use an assistive device.  The Veteran had local tenderness or pain to palpation for joints/soft tissue of the cervical spine, but no guarding or muscle spasm.  Muscle strength testing was 5/5 with normal reflex and sensory examinations.  The examiner reviewed the same January 2010 X-ray as the prior examiner and found:

Static alignment of the cervical spine is normal.  There is no evidence of fracture.  Bone mineral density is normal.  The vertebral body heights are normal.  There is moderate narrowing of the C5-C6 intervertebral disc space with associated uncovertebral osteophytes and resulting mild bilateral exit neural final stenosis.  The facets are aligned.  The posterior elements are not splayed.  The atlanto-odontoid articulation appears normal.  Prevertebral soft tissues are normal.

Impression was "[n]o evidence of acute fracture or subluxation.  Moderate degenerative disease at C5-C6 with uncovertebral osteophytes resulting in mild exit neural foraminal stenosis bilaterally."

A November 2012 VA contractor examination noted the Veteran's cervical spine strain with cervical degenerative disc disease and that the Veteran continued to have pain.  Ranges of motion were the following: 30 degrees forward flexion with pain at 30 degrees, 15 degrees extension with pain at 15 degrees, right lateral flexion was 30 degrees with pain at 30 degrees, 5 degrees left lateral flexion with pain at 5 degrees, 60 degrees right lateral rotation with pain at 60 degrees, 0 degrees left lateral rotation with pain at 0 degrees.  The combined range of motion was 140 degrees.  Veteran did not attempt performance after 3 repetitions because he stated it was too painful.  Veteran had functional loss or impairment of the cervical spine due to less movement than normal and pain on movement.  Veteran had localized tenderness or pain to palpation for the joints/soft tissue of the cervical spine causing abnormal gait.  Veteran had normal muscle strength and no muscle atrophy and normal reflex and sensory examination, except for decreased senses in the hand and fingers.  The examiner noted IVDS with incapacitating episodes of acute symptoms severe enough to require prescribed bed rest and treatment by a physician in the past 12 months of at least 1 week, but less than 2 weeks.  Veteran did not use an assistive device.  Imaging studies of the cervical spine dated November 2012 showed torticollis and narrowing of neural foramina at C5-C6 and C6-C7, with no vertebral fracture. 

Functional impairment included limitations on lifting 35 pounds, walking 50 feet at one time, walking one half-a-mile in an eight hour period and sitting for one hour or standing for 20 minutes.  Examiner stated: 

The pain produces difficulty, he becomes nauseated from the pain.  He said he has problems with lifting, carrying, pushing, pulling, bending, twisting, kneel, squat, stand, sit, climb, drive, and walk.  He has problems with grasping, and gripping, and reaching over head.  He has problems performing his job due to difficulty with keyboarding.  Must change position every 15-20 minutes and as needed.

Additional remarks were "[t]he final diagnosis is a progression of the previous service connected condition since the Veteran's strain has now developed into IVDS with radiculopathy, with resulting torticollis."

In December 2012, the RO assigned a rating of 20 percent for the cervical spine disability, effective June 30, 2011, which no longer resulted in a reduction of payments.  Therefore, the failure to follow the procedures for a reduction in rating under 38 C.F.R. § 3.105 (e) was harmless error.  

A January 2014 VA emergency department care note reported that the Veteran had headache and neck pain.  A CT scan of the cervical spine showed mild lower cervical spondylosis with moderate left and mild right neural foraminal compromise at C5-C6.  There was no evidence of fracture or malalignment following the patient's trauma.  The Veteran did have some tenderness to palpation along the cervical spine and posterior muscle area with limited range of motion and discomfort.  There was no swelling, erythema, discoloration, or deformity.

A May 2016 VA examination neck (cervical spine) conditions BDQ noted the Veteran had been diagnosed with degenerative arthritis of the cervical spine and spinal stenosis.  The Veteran stated his neck pain had gotten worse, especially when turning his head to the left.  The Veteran had special mirrors in his car to keep him from having to turn.  Veteran reported that he had missed work, but the examiner reported that the Veteran presented no documentation to support this statement.  Symptoms included worsening neck condition due to "weather" and dull to sharp pain.  Flare-ups occurred twice a week and when lifting arm, with immediate pain through left side of neck, requiring the Veteran to sit and wait for the pain to pass for about half an hour to an hour.  Veteran had not sought VA treatment in the prior two years for his neck nor did he take medicine for it.  Findings were consistent with a right cord paralysis.  There was no definite lesion identified along the carotid sheath or space or the tracheoesophageal groove. 

The examiner reviewed an X-ray (dated January 2014) of the cervical spine and noted unchanged mild lower cervical spondylosis with no evidence of fracture or malignment.  Ranges of motion was as follows:  forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 45 degrees, left lateral flexion to 10 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 10 degrees.  Range of motion did not contribute to a functional loss.  The combined range of motion was 150 degrees.  Ranges of motion exhibited pain in forward flexion, extension, right lateral flexion, left lateral flexion, and left lateral rotation.  There was no pain with weight bearing.  The Veteran had localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran had no additional functional loss after testing with three repetitions of ranges of motion.  The examiner was unable to provide an opinion regarding functionality with flare-up or with functionality with repetitive use "over a period of time."  The Veteran had no resulting abnormal gait or abnormal spinal contour due to localized tenderness, muscle spasm, or guarding.  Muscle strength was 5/5 (normal strength) in all areas tested, excepting finger abduction left, 4/5 active (movement against some resistance).  Reflex and sensory examinations were normal.  The Veteran had no ankylosis.  The Veteran had IDVS but with no physician prescribed bed rest.  Veteran did not use an assistive device.  Imaging studies showed arthritis, but with no vertebral fracture with loss of 50 percent or more of height.  The examiner reported that the Veteran's occupational impact was the following: Veteran would be "compromised" in any occupation which requires full range of motion of neck or operating vehicles or dangerous machinery. 

The Board refers to the section above for the service record evidence associated with service in the National Guard through June 2014 and the results of the May 2014 Physical Evaluation Board that show that the cervical spine disability was acceptable for further service but with restrictions noted in the January 2014 profile. 

The Veteran's cervical disability is properly rated at 20 percent disabling.  The Veteran's forward flexion was most limited in the examinations in November 2012 and May 2016, which both showed 30 degrees forward flexion.  The Veteran's combined range of motion for the cervical spine was the most limited in the November 2012 VA examination, which showed a combined range of motion of the cervical spine of 140 degrees.  This range of motion and combined rating are contemplated by a 20 percent rating.  A higher 30 percent rating would contemplate forward flexion of 15 degrees or loss of the cervical spine or favorable ankylosis of the entire cervical spine.  The Veteran does not have ankylosis or an equivalent limitation on the range of motion so severe as to be the functional equivalent of ankylosis.  A higher rating is not contemplated by the General Rating Formula.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243, Intervertebral Disc Syndrome.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  A November 2012 VA contractor examination noted that the Veteran had physician prescribed bed rest in the past 12 months of at least 1 week, but less than 2 weeks.  This would substantiate a rating of 10 percent under Diagnostic Code 5243, Intervertebral Disc Syndrome, a lower rating then presently given under the General Rating Formula for Diseases and Injuries of the Spine. Other examinations and VA medical records do not record or demonstrate that the Veteran had incapacitating episodes requiring physician-prescribed bed rest and treatment for his cervical spine.  Therefore, use of the General Rating Formula is more beneficial to the Veteran and is the appropriate formula to use for rating the cervical spine.  Additionally, as explained above, the Veteran is separately rated for neurological deficits.  To the extent that the VA examinations cited above do not comply with all the applicable requirements of 38 C.F.R. § 4.59, an additional compliant examination would serve no purpose as the next higher rating requires ankylosis.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017); see also Yancy v. McDonald, 27 Vet. App. 484 (2016).

In all of the above, the preponderance of the evidence is against a finding of an increased rating for any period on appeal.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

Increased rating for the thoracolumbar strain with intervertebral disc syndrome, in excess of 20 percent disabling prior to May 2014 and in excess of 40 percent thereafter, is denied. 

Increased rating for intervertebral disc syndrome of the cervical spine in excess of 20 percent disabling is denied.



___________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


